      Case 3:15-cr-02234-MMA Document 47 Filed 01/19/21 PageID.137 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   Case No. 15cr2234-MMA
11
                        Plaintiff,
12                                              ORDER RE: DEFENDANT’S
           v.                                   MOTION TO MODIFY CONDITIONS
13                                              OF SUPERVISED RELEASE
     JOSEPH MAC CRAWFORD III,
14                                              [Doc. No. 45]
                        Defendant.
15
16        Defendant Joseph Mac Crawford III, proceeding pro se, has filed a motion to
17 modify the conditions of his term of supervised release. See Doc. No. 45. Specifically,
18 Defendant seeks modification of Special Condition No. 4 set forth in the March 14, 2016
19 judgment of conviction. See Doc. No. 40. Upon initial review, the Court finds
20 Defendant’s motion unsuitable for summary disposition. Accordingly, the Court
21 REAPPOINTS Federal Defenders as defense counsel and SETS the matter for a
22 telephonic hearing on January 27, 2021 at 2:00 p.m. The government may file a
23 response to Defendant’s motion no later than three (3) days prior to the scheduled
24 hearing.
25        IT IS SO ORDERED.
26 DATE: January 19, 2021                 _______________________________________
27                                        HON. MICHAEL M. ANELLO
                                          United States District Judge
28
